706 N.W.2d 29 (2005)
474 Mich. 930-42
IN RE ADOPTION OF CONCURRENT JURISDICTION PLAN.
No. 2004-04.
Supreme Court of Michigan.
November 30, 2005.
Administrative Order No. 2003-1 and MCL 600.401 et seq. authorize Michigan trial courts to adopt concurrent jurisdiction plans within a country or judicial circuit, subject to approval of the Court.
The Court hereby approves adoption of the following concurrent jurisdiction plan effective March 1, 2006:
 The 45th Circuit Court and the 3B District Court
The plans shall remain on file with the state court administrator.
Amendments of concurrent jurisdiction plans may be implemented by local administrative order pursuant to MCR 8.112. Plan amendments shall conform to the requirements of Administrative Order No. 2003-1 and MCL 600.401 et seq.
MARKMAN, J. (concurring).
I wish to incorporate by reference the views that I expressed in concurring with Administrative Order No. 2004-2.